*921Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered July 27, 2010, convicting him of burglary in the second degree (three counts), upon his plea of guilty, and imposing sentence.Ordered that the judgment is affirmed.Contrary to the defendant’s contention, the record evidence does not demonstrate that he was deprived of his right to the effective assistance of counsel or that, as a consequence of any such alleged ineffectiveness, his plea was entered involuntarily. The defendant did not demonstrate either that his trial counsel failed to properly prepare for a pretrial hearing, or that counsel misrepresented the strength of the prosecution’s case to him (see People v Ropiza, 100 AD3d 935 [2012]; People v Andrea, 98 AD3d 627, 627-628 [2012]). Moreover, the inquiry conducted by the County Court in connection with the defendant’s motion to withdraw his plea was sufficient to establish that the defendant’s plea was voluntarily entered, and an evidentiary hearing was unwarranted (see People v Anderson, 98 AD3d 524 [2012]; People v Johnson, 97 AD3d 695, 695-696 [2012]).